                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA,                   :   CIVIL ACTION NO. 4:17-CV-2194
                                            :
                    Plaintiff               :   (Chief Judge Conner)
                                            :
             v.                             :
                                            :
JEFFREY HERMAN,                             :
                                            :
                    Defendant               :

                                ORDER & JUDGMENT

      AND NOW, this 19th day of December, 2018, upon consideration of the

motion (Doc. 10) by the United States for default judgment against defendant

Jeffrey Herman (“Herman”), and the court observing that the United States

initiated the above-captioned action by filing a complaint (Doc. 1) on November

30, 2017, asserting against Herman a claim for federal income tax liability for the tax

years 2003, 2004, 2010, and 2011, and seeking to reduce said tax liability to judgment

in the amount of $80,824.94 as of December 11, 2017, (id. ¶¶ 6, 10), and it appearing

that, with the court’s leave, (Doc. 6), the United States served the summons and

complaint on Herman by publication, with the last published notice occurring on

June 29, 2018, (see Doc. 7), rendering his answer or responsive pleading due on or

before July 20, 2018, and it further appearing that Herman failed to plead or to

otherwise defend, see FED. R. CIV. P. 12, resulting in the Clerk’s entry of default

(Doc. 9) against him on August 14, 2018, see FED. R. CIV. P. 55(a), and the court

observing that entry of default judgment is appropriate when unchallenged facts

of the complaint state a prima facie cause of action, see Joe Hand Promotions, Inc.
v. Yakubets, 3 F. Supp. 3d 261, 270 (E.D. Pa. 2014) (citing Comdyne I, Inc. v. Corbin,

908 F.2d 1142, 1149 (3d Cir. 1990)), and finding that the undisputed allegata of the

complaint, (Doc. 1), together with the declaration offered by the Internal Revenue

Service, (Doc. 10-2), establish that Herman has unpaid federal income tax liability

for the years 2003, 2004, 2010, and 2011 in the amount of $84,098.34, reflecting the

balance of the tax liability claimed in the complaint together with statutory interest

and additions that have accrued from the date the complaint was filed through

October 1, 2018, and the court thus concluding that entry of default judgment is

appropriate, and that the United States has proven the amount of the requested

judgment against Herman with sufficient certainty such that no further inquiry is

required, see FED. R. CIV. P. 55(b)(2); Rhino Assocs. L.P. v. Berg Mfg. & Sales Corp.,

531 F. Supp. 2d 652, 657 (M.D. Pa. 2007), it is hereby ORDERED that:

      1.     The United States’ motion (Doc. 10) for default judgment is
             GRANTED.

      2.     Judgment is ENTERED in favor of the United States and against
             Herman in the amount of $84,098.34 as of October 1, 2018, together
             with all interest and penalties that will continue to accrue pursuant to
             statute after that date, with respect to Herman’s unpaid federal income
             tax liabilities for the federal tax years 2003, 2004, 2010, and 2011.

      3.     The Clerk of Court is directed to CLOSE this case.




                                           /S/ CHRISTOPHER C. CONNER
                                           Christopher C. Conner, Chief Judge
                                           United States District Court
                                           Middle District of Pennsylvania
